 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
         TIMOTHY ADDISON MCCAMEY,
 8
                                   Plaintiff,              CASE NO. C19-699 RAJ
 9
             v.                                            ORDER GRANTING
10                                                         DEFENDANTS’ MOTION FOR
         SNOHOMISH COUNTY SHERIFF’S                        SUMMARY JUDGMENT
11       OFFICE, et al.,

12                                 Defendant.

13          The Court, having reviewed the complaint, defendants’ motion for summary judgment
     (Dkt. 18), the Report and Recommendation of the Honorable Brian A. Tsuchida, Chief United
14
     States Magistrate Judge, any objections or responses to that, and the remaining record, finds and
15
     Orders as follows:
16          (1) The Court ADOPTS the Report and Recommendation;
            (2) Defendants’ motion for summary judgment (Dkt. 18) is GRANTED. The Clerk is
17
                  directed to close this case.
18
            (3) The Clerk is directed to provide a copy of this Order to the parties and to the Hon.
19                Brian A. Tsuchida.
            DATED this 12th day of November, 2019.
20

21

22
                                                          A
                                                          The Honorable Richard A. Jones
23                                                        United States District Judge

     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT -
     1
